Citation Nr: 1434991	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  

5.  Entitlement to service connection for a right ankle disorder.  

6.  Entitlement to service connection for a right knee disorder.  

7.  Entitlement to service connection for a lumbar spine disorder, to include degenerative joint and disc disease of the lumbar spine.  

8.  Entitlement to service connection for a cervical spine disorder, to include degenerative joint and disc disease of the cervical spine.  

9.  Entitlement to service connection for a left arm disorder, to include the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran who is the appellant, had active service from September 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

In April 2014, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  

The issues of service connection for right ankle disorder; a right knee disorder; a lumbar spine disorder, to include degenerative joint and disc disease of the lumbar spine; a cervical spine disorder, to include degenerative joint and disc disease of the cervical spine; and a left arm disorder, to include a left hand disorder, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current right ear hearing loss disability for VA rating purposes has not been demonstrated.

2.  The Veteran did not incur tinnitus in service, nor is any claimed tinnitus causally or etiologically related to service.

3.  The Veteran does not currently have a left ankle disorder of service origin.

4.  The Veteran does not have PTSD.

5.  A psychiatric disability other than PTSD was not manifest during service and is not related to any incident therein.


CONCLUSION OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  A left ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

4.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 

5.  A psychiatric disability, other than PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008). The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

As it relates to the claims for service connection, the RO, in August 2009, September 2009, and January 2010 letters, provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession.  The letters also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained. 

As it relates to the necessity for an examination with regard to the issues of service connection for right ear hearing loss and tinnitus, the Veteran was afforded VA examinations in September 2009.  The results from these examinations are sufficient in order to properly address the Veteran's claims.  As it relates to the Veteran's claimed psychiatric disabilities, the Veteran was afforded a VA examination in September 2009.  The results from this examination are also sufficient to properly address the Veteran's claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate for rating purposes, because they were performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes). 

The Veteran was not provided with a VA examination in connection with his claim for service connection for a left ankle disorder.  In this regard, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusorary generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above, the Board finds that a remand for a VA examination is not required because service treatment records are negative for the claimed ankle disorder, the post-service record is negative for the claimed disorder, the Board finds the lay statements from the Veteran's regarding a nexus between the current disability and service conclusory generalized statements for reasons that will be explained below, and the Board does not find the lay statements from the claimant regarding continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by being afforded the opportunity to appear at a hearing if so desired.  As noted above, he appeared before the undersigned Veterans Law Judge at a videoconference hearing in April 2014.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).


Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Tinnitus, the claimed left ankle disorder, and PTSD along with the other identified psychiatric disorders are not  "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that claim.

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.


Right Ear Hearing Loss 

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current right ear hearing loss for VA rating purposes, and has not had such disability at any time prior to or during this claim.  A review of the Veteran's service treatment records reveals that at the time of a September 1973 enlistment examination, testing revealed pure tone thresholds, in decibels, of 5, 5, 5, -, and 10, for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  At the time of a May 1977 audiological examination, the Veteran had decibel level readings of 5, 5, 5, -, and 10 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.   At the time of his August 1977 service separation examination, the Veteran had decibel level readings of 5, 5, 0, 0, and 0, at 500, 1000, 2000, 3000 and 4000 Hertz in the right ear.  

In conjunction with his claim, the Veteran was afforded a VA examination in September 2009.  Audiological testing performed at that time revealed decibel level readings of 10, 15, 15, 25, and 35 in the right ear.  Speech recognition testing was 100 percent in the right ear.  The Veteran was diagnosed as having hearing within normal limits from 500-3000 Hertz, with mild sensorineural hearing loss at 4000 Hertz.  However, the hearing thresholds were found to not meet the criteria for disability under VA regulations.  

At the time of a September 2009 VA ear examination, the Veteran provided a history of military noise exposure from training experiences with various weapons.  He denied the use of ear protection. The Veteran reported that subsequent to service, he worked with heavy equipment for over 30 years but stated that he wore ear protection.  The Veteran complained of pain in his ears and was worried that it was the return of ear infections that he had had in service.  The examiner noted that the Veteran provided a long history of bilateral progressive hearing loss and bilateral tinnitus.  Following examination, diagnoses of history of impaired hearing; bilateral constant tinnitus; and bilateral cerumen impactions removed under an operating microscope, were rendered.  

The examiner indicated that from his review of the service treatment records, it appeared obvious that the Veteran had a problem with fungal otitis externa.  He noted that the condition recorded at that time appeared not to represent a chronic condition and appeared to have been clear by the time he separated from service.  The examiner observed that the Veteran was noted to have completely normal audiometric thresholds recorded at all frequencies tested throughout military service, including at separation.  

The examiner stated that the most likely etiology of any decline in auditory acuity would be a combination of genetic and environmental factors subsequent to service separation.  The examiner indicated that the service treatment records provided clear and convincing evidence that hearing loss was not incurred while on active duty and the etiology of subsequent hearing loss would be etiology other than active military service.  The examiner noted that although the Veteran was treated for left otitis externa while on active duty, there was no sequelae present at the time of the examination.  He further indicated that the infection would not result in hearing loss or tinnitus.  The examiner stated that subsequent hearing loss or tinnitus would not be related to treatment for any other ear condition while on active service.  

As to service connection for right ear hearing loss, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of 38 U.S.C.A. § 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). 

The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to sometime in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

As noted above, the Veteran reported a history of in-service noise exposure as the result of actions performed during service.  While the Veteran may be competent to report diminished hearing, he has not been shown to have the requisite training or credentials needed to ascertain whether the auditory thresholds or speech recognition thresholds set forth in 38 C.F.R. § 3.385 have been met as this is a medically complex question that is also based on objective testing (audiometric and speech recognition) that the Veteran cannot perform on himself.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The competent evidence, consisting of the results of the in-service audiological evaluations and the VA audiometric examination, affirmatively shows that the Veteran does not currently have a right ear hearing loss as defined in 38 C.F.R. § 3.385.  While the Veteran's hearing has worsened since his initial enlistment, there was no showing of a "hearing loss" disability as defined for VA rating purposes in service or subsequent to service, including prior to and during this claim period.  For VA disability compensation purposes, the Veteran's right ear hearing impairment does not meet the regulatory criteria to be considered a hearing loss disability.  See 38 C.F.R. § 3.385. 

Because a current disability of hearing loss has not been demonstrated, the presumptions referable to chronic diseases could not serve to establish service connection.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303 , 3.307, 3.309.  As explained, there is no current, competent evidence of right ear hearing loss within the meaning of 38 C.F.R. § 3.385.  As such, the criteria for service connection have not been met, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Tinnitus

The Veteran contends that his current tinnitus is related to his active military service. 

The question for consideration is whether any current tinnitus is causally related to in-service noise exposure or in-service ear infections. 

A review of the Veteran's service treatment records reveals that there were no complaints or findings of tinnitus.  At the time of audiological evaluations performed in service, the Veteran did not report or complain of tinnitus. 

While the Veteran was treated for ear fungal infections in service, with a diagnosis of otitis externa being rendered, there were no complaints or findings of tinnitus or ringing in the ears at these times. 

At the time of the Veteran's August 1977 service separation examination, normal findings were reported for the ears.  There were no complaints, findings, or diagnoses of ringing in the ears or tinnitus made at that time. 

There are no treatment records available nor has the Veteran reported having received any treatment for tinnitus or ringing in the ears in the years immediately following service. 

The first notation of the Veteran complaining of tinnitus was in July 2009, when he reported having had tinnitus following his in-service ear infections.  

As noted above, the Veteran was afforded a VA ear examination in September 2009.  The examiner indicated that the Veteran's claims folder was available and had been reviewed.  He noted the Veteran's in-service and post-service noise exposure, including over 30 years of working in heavy construction.  

The examiner observed that the Veteran reported having a long history of tinnitus and indicated that it had been present since service.  He indicated that the Veteran's current tinnitus would not be related to any treatment for an ear condition in service as the infections reported in service would not result in tinnitus.  

At his April 2014 hearing, the Veteran testified as to having had ringing in his ears for days after firing his weapons.  He stated that he could not remember if the ringing had been constant since service.  

With regard to tinnitus, after reviewing all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience tinnitus during service, that is, that tinnitus did not begin during service.  The Board recognizes the competency of a lay person to report symptoms of tinnitus (ringing in the ears) at any time.  See Charles v. Principi, 16 Vet. App. 370 (2002) (stating that tinnitus is the type of disorder associated with symptoms capable of lay observation, as it may be diagnosed by its unique and readily identifiable features, so is not "medical in nature").  In this case, the Board finds Veteran not to be credible in the more recent reporting of symptoms of tinnitus during service and after service.  The weight of the competent and credible evidence shows no tinnitus (also referred to as ringing in the ears) in service or during the years immediately following service; tinnitus is not shown until 2009, when the Veteran reported having had tinnitus on his application for compensation. 

The Board finds that the Veteran's statements to the effect that he had tinnitus in service and for the years after service prior to 2009, which he made pursuant to the current claim for service connection (compensation), are inconsistent with, and outweighed by, other more contemporaneous evidence that shows no tinnitus in service or for years after service.  The unfavorable evidence includes that the service treatment records do not reveal any complaints or findings of tinnitus and that at the time of the August 1977 service separation examination, normal findings were reported for the ears. 

The Board next finds that the weight of the evidence demonstrates that the Veteran's current tinnitus is not related to service, including any in-service noise exposure.  The September 2009 VA examiner indicated that the Veteran's tinnitus was not related to his period of service.  The Board finds this opinion provided to be of high probative value.  The VA examiner's opinion was based upon a thorough review of the accurate facts obtained from the claims folder, and a comprehensive examination of the Veteran.  Based on all of the evidence, the examiner rendered an opinion that was supported by rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he relied upon anything other than accurate facts; thus, the Board finds the September 2009 VA examiner's opinion to be the most probative evidence of record on the question of nexus between current tinnitus and service.  

In sum, the preponderance of the lay and medical evidence weighs against a finding that any claimed tinnitus is related to the Veteran's period of active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Left Ankle

A review of the Veteran's service treatment records reveals that there were no complaints or findings of a left ankle disorder in service.  At the time of the Veteran's August 1977 service separation examination, normal findings were reported for the lower extremities, with no notations or problems with the left ankle being reported at that time.  The record also does not contain any objective medical findings of a left ankle disorder in close proximity to service. 

VA and private treatment records associated with the claims folder also reveal no current findings of a left ankle disorder. 

At his April 2014 hearing, the Veteran testified that he did not remember how he injured his left ankle in service.  He noted that it might have been when he was playing football or basketball.  The Veteran indicated that he had not recently been treated for his ankle.  The Veteran stated that he had previously broken his left ankle but he could not remember how long ago it was or how it happened.  

As noted above, in the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997). 

To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  Gilpin, 155 F. 3d at 1356 (Fed. Cir. 1998); see also McClain, 21 Vet. App. at 321 (2007) 

The medical evidence does not indicate that the Veteran currently has a left ankle disorder.  There have been no objective medical findings of any left ankle disorder in treatment records associated with the claims folder.  Thus, to the extent that the medical evidence addresses whether the Veteran has a current disability of a left ankle disorder, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  see Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The question of the diagnosis and etiology of such a disability is not amenable to observation alone and is too complex to be addressed by a layperson and the Board finds that the Veteran does not possess the medical training and expertise necessary to render a medical opinion as it relates to the diagnosis and etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has a left ankle disorder, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.   Therefore, the weight of the evidence is against a finding that the Veteran currently has a left ankle disorder.

For the foregoing reasons, the claim for service connection for a left ankle disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.


PTSD and Depression

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association:  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  Although the Veteran alleges various assaults occurred and he was fearful, the amended provisions do not apply to his claim.  The plain meaning of 38 C.F.R. § 3.304(f)(3) is that it applies to fear of hostile military or terrorist activities, not fear of other service members, to include any harassment or assaults.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012). 

Under the revised criteria, the specific provision governing PTSD claims based on personal assault has been renumbered from 38 C.F.R. § 3.304(f)(4) to 38 C.F.R. § 3.304(f)(5).  However, the substance of that provision has not changed. 

At the outset, the Board is mindful that veterans claiming service connection for PTSD due to personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  Accordingly, the regulations governing PTSD provide that where a claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(5) (redesignated, as of July 13, 2010).

A review of the Veteran's service treatment records reveals no complaints or findings of any psychiatric disorders.  At the time of the Veteran's August 1977 service separation examination, normal psychiatric findings were reported.  

Post-service treatment records contain numerous diagnoses of polysubstance abuse, to include substance induced depression.  

In conjunction with his claim, the Veteran was afforded a VA psychiatric examination in September 2009.  The examiner indicated that the claims folder was available and had been reviewed.  The examiner further noted that the Veteran's VA records showed a problem list including unspecified drug abuse, methamphetamine dependence, and depressive disorder, NOS.  

The examiner observed that in a May 2009 VA treatment record, a history of speed, crack cocaine, and crystal methamphetamines, along with drug abuse dating back to 1983, with alcohol use beginning at 12 and abuse beginning at 17, was reported.  The examiner observed that the Veteran was diagnosed at that time with polysubstance abuse and depression, NOS.  Later that month diagnoses of polysubstance dependence, depression NOS v. substance induced disorder, and cluster B personality features, were rendered.  The examiner further observed that a June 2009 record reported a history of severe childhood physical abuse and a chaotic childhood environment.  The Veteran was noted to have been beaten by his stepfather.  

The examiner stated that despite extensive mental health entries, there was no indication that the Veteran had been diagnosed with PTSD by VA.  The Veteran reported having been abused by his stepfather prior to his entry into the military.  He described his mother as a borderline alcoholic and an easy target for her husband's violence.  

With regard to military history, the Veteran reported being heavily intoxicated during boot camp.  The Veteran stated his military disciplinary actions were incorrect.  He reported that he was told he would receive overseas duty and was never given it and stopped caring at that point.  He also stopped following the instructions of his supervisor at that time.  He reported losing rank and receiving several Article 15's.  He described frequent fights in the military and during the vast majority of his life.  

The Veteran reported having been sexually assaulted but did not want to talk about it and gave little detail.  He stated that he reported the incident and the other soldier was kicked out.  He stated that most of his mental health problems were related to this incident.  

The Veteran also reported being traumatized by a beating.  He indicated that he was going to report to his superiors that several other individuals were dealing drugs but was attacked by 8-12 men prior to reporting this.  The Veteran noted falling and rolling off a cliff while being beaten.  He did not know how long he was on the cliff.  He stated that this was the incident where he shattered his wrist.  The examiner noted the September 1974 treatment record, wherein it was indicated that the Veteran had sustained trauma to his wrist which was caused by a fall from an undetermined height at which time he was found to have a compression fracture of the distal radius.  The Veteran indicated that he was fearful for his life when he was beaten by the group of Marines that resulted in the wrist fracture.  The examiner stated that it was equivocal whether this event met criterion A for DSM IV.  In his opinion, there were multiple nonmilitary traumas that were more significant factors in the Veteran's life and development, especially the beating during childhood.  

Following examination, Axis I diagnoses of polysubstance dependence, currently in remission; major depressive disorder, recurrent moderate with substance induced facts and psychological factors; and intermittent explosive disorder, were rendered.  An Axis II diagnosis of antisocial personality disorder with additional cluster B features including borderline features (primary diagnosis) was also rendered.  

The examiner stated that the influence of the Veteran's pre-military environment was profound and in his opinion was the primary factor of the formation of his personality disorder. He noted that the Veteran was exposed to extensive violence, beatings and chaos.  He was not only personally abused but he witnessed his family members being beaten by his stepfather on a frequent basis.  The Veteran also began drinking and witnessed problematic alcohol abuse in the home.  

The examiner indicated that the Veteran did not meet the criteria for PTSD.  He noted that the Veteran had a lifelong pattern of substance dependence beginning in his youth and only recently going into remission.  His lifestyle was noted to be chaotic and violent and he used drugs and drank heavily.  He indicated that the Veteran had a stereotypical "biker lifestyle", got into fights, broke laws, and was in and out of jail multiple times and in prison once.  

The examiner stated that the Veteran's horrible childhood and violent lifestyle had had significant psychosocial consequences that were the main etiological components of his major depressive disorder and intermittent explosive disorder.  The examiner observed that while the Veteran's Marine Corps service was somewhat chaotic, in his opinion, this was more a result of, rather than a cause of, the Veteran's psychological maladjustment.  He stated that it was less likely than not that the Veteran's Marine Corps service caused or significantly aggravated any of the diagnosed mental disorders.  

At his April 2014 hearing, the Veteran testified as to having encountered a lot of racism in the service.  He also reported having been the subject of several beatings in service.  He noted that some of the individuals involved in the beatings were transferred to other units.  The Veteran stated that he had never been told that he had PTSD.  He further indicated that he was not diagnosed with depression until 2002.  

As it relates to the claim of service connection for PTSD, there is no competent medical evidence of record confirming the Veteran has PTSD according to VA regulation, 38 C.F.R. § 4.125(a), which in turn references the DSM-IV.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Absent this required DSM-IV diagnosis of PTSD, to in turn establish he has current disability on account of this condition, there is no PTSD or current disability to attribute to his military service - again, irrespective of the standard of proof required to establish the occurrence of a stressor in service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

As such, the weight of the competent and credible evidence of record does not satisfy the elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f), because it does not demonstrate a current diagnosis of PTSD.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 . 

As to the Axis II diagnosis of antisocial personality disorder with additional cluster B features including borderline features, congenital or developmental abnormalities, such as personality disorders, are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  There is no credible evidence of superimposed disease or injury.

As to the diagnoses of major depressive disorder, recurrent moderate with substance induced factors and psychological factors; and intermittent explosive disorder, the Board finds that the weight of the evidence, lay and medical, does not demonstrate that those disorders are etiologically related to service.  The record demonstrates that there were no findings of either of these disorders in service.  Moreover, at the time of the Veteran's August 1977 service separation examination, normal psychiatric findings were reported.  The record also does not contain diagnoses of any psychiatric disorders in the years immediately following service.  Moreover, the Veteran, by his own testimony, indicated that he was not diagnosed with depression until 2002, more than 24 years following separation from service.  

Moreover, the September 2009 VA examiner, following a complete review of the claims folder and comprehensive examination of the Veteran indicated that it was less likely than not that the Veteran's Marine Corps service caused or significantly aggravated any of the diagnosed mental disorders.  The examiner provided detailed rationale in support of his opinion.   

The Veteran himself has related his current psychiatric disorders to his period of service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of any current psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology. 

Lay statements on the question of relating the currently psychiatric diagnoses to service are not competent in the present case, because the Veteran is not competent to state that this disease was incurred in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 , n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Such diagnoses requires clinical or diagnostic testing. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disorder other than PTSD, to include major depressive disorder and intermittent explosive disorder.  


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for a left ankle disorder is denied. 

Service connection for PTSD is denied.  

Service connection for a psychiatric disorder other than PTSD is denied.   


REMAND

As to the Veteran's claims of service connection for lumbar spine, cervical spine, right knee, and left arm/hand disorders, that the Veteran has indicated on numerous occasions that all these disorders are related to his fall off a cliff while in service.  The Veteran has reported that he was physically assaulted and pushed off a cliff resulting in the claimed injuries.  He testified that he had had problems with these disorders since the fall.  The Board observes that service connection is currently in effect for residuals of a fracture of the left wrist and that service treatment records reveal that the Veteran suffered a compression fracture of the left distal radius in September 1974.  An additional September 1974 treatment record makes reference to an incident where the Veteran was assaulted and pushed over a cliff resulting in a bruised right thigh.  Based upon the service treatment records noting the claimed incident and the Veteran's testimony relating the above claimed disorders to this incident, a VA examination is warranted to determine the nature and etiology of any current cervical spine, lumbar, right knee, and left arm disorder, to include the left hand.  

Moreover, as it relates to the left arm, to include the hand, that at the time of a September 2009 VA examination relating to the wrist, the Veteran was found to have numbness in the left thumb and second fingers along with slight atrophy of the left forearm.  While these impairments were noted, the examiner did not render an opinion as to the etiology of these disorders.  While the issue on appeal has been classified as loss of use of the left arm, to include the hand, the Board notes that the Veteran appears to desire separate and distinct disabilities for his left arm, to include the hand.  As a result of this, the VA examiner, in addition to rendering an opinion as to whether the Veteran currently has a left arm disorder, to include a hand disorder, as a result of service, should also render an opinion as to whether the Veteran's service-connected residuals of the left radial fracture cause and/or aggravate (permanently worsen) any current left arm disorder, to include the left hand.  

As to the right ankle, the Veteran was seen with complaints of right ankle pain in December 1975 after breaking up a fight.  The Veteran was noted to have pain in all aspects of the ankle with range of motion.  A diagnosis of a possible fracture was rendered at that time.  The Veteran has testified that his right ankle has bothered him on a continuous basis since that time.  Based upon the in-service right ankle injury and the Veteran's testimony, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right ankle disorder, and its relationship, if any, to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current lumbar spine, cervical spine, right knee, right ankle, and left arm, to include the left hand, disorders.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder and all other pertinent information should be made available to the examiner and the examiner should note such review in his/her report.  

As to the cervical spine, lumbar spine, right knee, and left arm, to include the hand, the examiner is to identify each disorder which is present.  For any disorder which is found to be present, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's period of service, with specific reference being made to the claimed cliff injury in 1974.  Detailed rationale is requested for each opinion that is rendered.  

As to the right ankle, the examiner is render an opinion as to whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's period of service, with specific reference being made to the December 1975 incident where the Veteran twisted his right foot/ankle.  Detailed rationale is request for each opinion that is rendered.  

As left arm, to include the left hand, if the examiner finds that any current left arm/hand disorder is not related to service, the examiner is then requested to render an opinion as to whether it is at least as likely as not that any current left arm disorder, to include the hand, is caused or aggravated (permanently worsened) by the service-connected left wrist disorder.  Complete detailed rational is requested for each opinion that is rendered.  

2.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


